Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 1 of 39 PageID #: 619




                                          January 4, 2021

 By ECF
 Honorable Paul A. Engelmayer
 United States District Judge
 Eastern District of New York 1
 40 Foley Square
 New York, NY 10007

       Re: United States v. Lucio Celli, 19 Cr. 127 (PAE)

 Your Honor:

        Attached please find a letter motion from Mr. Celli that I respectfully submit on
 his behalf, and which was previewed at the December 15, 2020 conference. The motion
 primarily seeks a remedy for improper pretrial detention in late 2018 and early 2019. Mr.
 Celli has asked me to convey his respectful request that the Court provide a public
 hearing to address these matters. He also asked me to convey that, notwithstanding
 certain statements in his submission, he is not seeking new counsel.

                                          Respectfully submitted,

                                           /s/ Benjamin Silverman
                                          Benjamin Silverman

 cc: Counsel of Record (by ECF)




       1
           Sitting by designation.
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 2 of 39 PageID #: 620




                          Exhibit A
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 3 of 39 PageID #: 621




Dear Judge Paul Engelmayer:


     I, Lucio Celli and defendant in the above-mentioned action,
am writing this letter to assert my rights ignored by the court
since the start of these criminal proceedin9s against.

First, every litigant is entitled to a "fair trial in a fair
tribunal . • • before a judge with no actual bias." Bracy v.
Gramley, 520 U.S. 899, 904-905 (1997) (internal quotation marks
and citation omitted). Second, "justice must satisfy the
appearance of justice." Offutt v. United States, 348 U.S. 11, 14
 (1954)).

It appears that everything that has been done to me, since the
start of this criminal proceeding is to punish me for revealing
the criminal conduct of Judge Cogan because he failed to
appraise me of his former status as counsel for the UFT for
matter concern the Taylor Law and to impede any mention of his
association and his obvious help to the UFT in my civil case.
Please look at the impeachment of the last two judges convicted
prior Judge Kent, as one of the issues presented was the fact
that these judges were not honest about their association
(rather that outright lied to the litigants) with parties or
parties who were not named but had an interest in the
proceeding, which is the same issue that presented itself
between Your Honor, Senator Schumer and Senator self-proclaimed
sister (Ronda "Randi" Weingarten or aka "the evil mob boss" or
"the Grand Lech of all cash cow milking leeches of the UFT").
Randi does not want her mob crimes, against UFT members, to come
out and based on Your Honor's answer to my statement of "Your
Honor was recommended by Senator Schumer does give the
appearance that you were placed on my case for a specific reason
to hide her criminal conduct.

Then, there are the facts (undisputable because they are
documents on the docket) that constitutes collusion between
Judge Brodie with Judge Cogan, Randi, Betsy Cornbier and Peter
Zucker. Example: Betsy started a suit based on her website that
is paid for by a nonprofit, started by Betsy, and Betsy filed
workpaper with IRS that her nonparty would only go to maintain
the website, and NO ONE would get paid. This is a crime and
Betsy came into federal district court and appeals court saying
that she lost income-hmm, how could Betsy loose income if she
told the IRS that NO ONE would gain a paycheck? Nowhere can I
find a document, IRS does not have it-I called, where Betsy
filed she earns income from the websites she sued about because
there is a form when nonprofit earn money that does not fit its


                                       1
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 4 of 39 PageID #: 622




 goals of the nonprofit-this is not in discovery either and this
 is something that I need to speak to my lawyer.

 Second, I have told Mr. Silverman that the court has gone with
 delays with Judge Donnelly to lighten speed with Your Honor, but
 each time the court has overlooked the denial of my
 constitutional rights. My rights are never discussed, but always
 couched (Judge Donnelly) or ignored and based on our interaction
 on Oct. 16-I believe that Your Honor will totally ignore them
 too.

      In Moore the Court reversed a federal district court's
 dismissal on demurrer of a habeas petition that alleged "that
 the appellants were hurried to conviction under the pressure of
 a mob without any regard for their rights and without according
 to them due process of law." 261 U.S. at 87. The detailed
 allegations of the petition paint a stark picture of a judicial
 lynching. See id. at 87-90. Johnson involved denial of
 petitioner's right to counsel, 304 U.S. at 459, and was,
 moreover, an attempt to obtain relief from a federal conviction.

      The Kalb Court in fact did a marked disservice to Justice
 Holmes's eloquent opinion in Moore. That opinion is cast
 throughout in due process language, and its only mention of the
 word "jurisdiction" comes in recounting the appellants'
 unavailing attempts to obtain habeas relief from the state
 Chancellor. 261 U.S. at 92. By contrast, the dissenting opinion
 of Justice McReynolds, joined by Justice Sutherland, bristles
 with references to jurisdiction in arguing that appellants' only
 remedy was direct review. Id. at 94-96 (quoting Frank v. Mangum,
 237 U.S. 309 (1915)). The citation of Moore and Johnson may have
 been meant to convey that the Court was aware of the due process
 issue in Kalb; if so, the effort was not one of Justice Black's
 more successful endeavors.

      If I under the Kalb Court decision, the issue now becomes a
 jurisdictional issue and I believe it is not subject-matter, but
 personal (I know it's a Latin term, but I cannot find it).
 Below, Your will find were constitutional issues that I would
 for you to address or remedy because I believe it is incumbent
 upon the Court to protect my rights and/or remedy them-I have a
 caselaw for this, but I cannot find it at this moment.



           Rights Denied by the Court, AUSA, or previous defense
                       lawyers or all the above


                                       2
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 5 of 39 PageID #: 623




I. I believe that Your Honor has failed to realize that you did
   not provide my current lawyer enough time to investigate for
   pretrial motions or merely investigate any issue that I am
   presenting to Your Honor's court. See Williams v. Taylor, 529
   U.S. 362, 396 (2000) (requiring adequate and reasonable
   pretrial investigation.)
   1. Your Honor only provided two weeks for my current lawyer to
      do any type of investigation into this matter
          a) I only met with Mr. Silverman, esq. once
          b) By no fault of Mr. Silverman, but he has not touch
             upon all the issues that need to be brought in in his
             pretrial motion, like the issue of speedy trial or the
             misconduct of AUSA Bensing.
          c) Your Honor does not know what has happened but I have
             audio-recordings to prove no pretrial investigation
             has occurred because of the answers I have received
             and the caselaws I have presented to them and now Your
             Honor.
   2. My prior lawyers did not do any investigation into this
      matter
   3. What Your Honor has done, either on intentionally or
      inadvertently, is appoint counsel for show because no counsel
      can prepare motions, interview me once and/or no one else,
      investigate and research the law for each issue with only two
      weeks of time. See United States v. Cronic, 466 U.S. 648, 655
      (1984) (citing Avery, 308 U.S. at 446) (concluding that "mere
      formal appointment" does not satisfy the text of the Sixth
      Amendment, which requires "assistance" of counsel)

             a) Rather, lawyers must be appointed under
                circumstances that permit them to do their jobs. As
                the United States Supreme Court has explained, the
                Sixth Amendment "requires not merely the provision
                of counsel to the accused, but 'Assistance,' which
                is to be 'for his de fen [ s] e. "' United States v.
                Cronic, 466 U.S. 648, 654 (1984). That right would
                be "an empty formality" if appointed counsel is
                precluded from providing his or her client any
                meaningful representation. Ungar v. Sarafite, 376
                U.S. 575, 589 (1964).
             b) In Powell v. Alabama, 287 US 45, 58 (1932), the
                Court stated that uobserving that it would be
                "vain" to give a defendant a lawyer "without giving
                the latter any opportunity to acquaint himself with
                the facts or law of the case." Your Honor has not
                provided my lawyer with enough time to know the
                facts to mount a meaningful preparing that is
                required in my case.


                                       3
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 6 of 39 PageID #: 624




             c) DOJ cites in their briefs: Plaintiffs' complaint is
                not with their individual lawyers' competence but
                with the State's alleged failure, on a system-wide
                level, to meet "its foundational obligation under
                Gideon to provide legal representation" to
                defendants who cannot afford it. Hurrell-Harring v.
                State, 930 N.E.2d 217, 222 (N.Y. 2010). There is no
                legal bar to bringing such a claim in a civil suit
                outside the context of a final conviction and
                sentence; indeed, a pre-trial civil action seeking
                prospective, injunctive relief is the only judicial
                mechanism by which a court can find and remedy a
                State's systemic noncompliance with Gideon.
             d) The DOJ cites in their briefs: The court in Wilbur
                v. City of Mount Vernon, No. 2:ll-CV-1100, 2012 WL
                600727 (W.D. Wash. Feb. 23, 2012) (Wilbur I),
                followed a similar analysis. Like the Hurrell-
                Harring court, it recognized that plaintiffs' suit
                did not allege ineffective assistance of counsel
                under Strickland, but rather asserted a systemic
                deprivation of the right to counsel promised in
                Gideon. Id. at *2. The Wilbur court found that the
                facts that plaintiffs asserted could support a
                finding "that the assignment of public defenders is
                little more than a sham," ibid., and concluded that
                a civil action seeking a systemic remedy was
                appropriate for such allegations, explaining that
                "[w]here official government policies trample
                rights guaranteed by the Constitution, the courts
                have not hesitated to use their equitable powers to
                correct the underlying policies or systems," id. at
                *3. See also Duncan v. State, 774 N.W.2d 89, 127-
                128 (Mich. Ct. App. 2009) (concluding that
                plaintiffs state a valid civil claim where they
                allege an actual denial of counsel, a constructive
                denial of counsel, or conflicted counsel)
             e) Luckey v. Harris, 860 F.2d 1012, 1018 (11th Cir.
                1988) (concluding that a civil Sixth Amendment
                claim was cognizable where plaintiffs asserted,
                among other things, "systemic delays in the
                appointment of counsel," that their attorneys are
                denied the resources necessary to investigate their
                cases, and that attorneys are pressured to hurry
                cases to trial and to enter guilty pleas) This case
                was dismissed on remand based on abstention grounds
                under Younger v. Harris, 401 U.S. 37 (1971). See
                Luckey v. Miller, 976 F.2d 673, 675 (11th Cir.




                                       4
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 7 of 39 PageID #: 625



                1992). But the Eleventh Circuit's initial opinion
                remains good law.

  4. I informed Mr. Silverman that the court went from
     procrastinating to lighting speed to trail, which he is
     willing to bring up.
  5. I informed Mr. Silverman that we NEED an investigator because
     someone met with Judge Cogan, Randi Weingarten, Elizabeth
     Cornbier and Peter Zucker-I was told "someone that is always
     in the news" by Peter Zucker and this is why I email Senator
     Charles Schumer and Chief Katzman.
  6. Traditional Markers of effective counsel: Courts assessing a
     constructive-denial-of-counsel claim should, therefore, first
     consider whether traditional markers of representation are
     typically present for clients of publicly appointed
     attorneys. These include the attorneys' availability to
     engage in meaningful attorney-client contact to learn from
     and advise their clients; the attorneys' ability to
     investigate the allegations and the clients' circumstances
     that may inform strategy; and the attorneys' ability to
     advocate for clients either through plea negotiation, at
     trial, or post-trial. When these markers of representation
     are absent, there is a serious question whether the assigned
     counsel is merely a lawyer in name only. Indeed, "[a]ctual
     representation assumes a certain basic representational
     relationship." Hurrell-Harring, 930 N.E.2d at 224 (emphasis
     added); see also Wilbur II, 989 F. Supp. 2d at 1124 (finding
     that, where clients met their attorneys for the first time in
     court and immediately accepted a plea bargain without
     discussing their cases in a confidential setting, the system
     "amounted to little more than a 'meet and plead' system," and
     that the resulting lack of representational relationship
     violated the Sixth Amendment); Public Defender, Eleventh Jud.
     Cir. of Fla. v. State, 115 So. 3d 261, 278 (Fla. 2013)
     (finding denial of counsel where attorneys were "mere
     conduits for plea offers," did not communicate with clients,
     were unable to investigate the allegations, and were
     unprepared for trial).
  7. I have sent letters to Mr. Silverman of the requirement of
     proper pretrial preparation that I took from the DOJ, which
     found in briefs/motions filed by the DOJ and made under under
     28 USC §517 (DOJ's Office of (or "for") Access to Justice)
  8. I except that any lawyer assigned to me, they will follow the
     high standards set out by the DOJ.
  9. Those are my expectations of effective counsel and those
     should be Your Honor's expectations, too.




                                       5
   Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 8 of 39 PageID #: 626




II. United States v. Ash, 413 U.S. 300, 309 (1973) (recognizing the
    right to counsel as fundamentally minimizing the "imbalance in
    the adversary system")

     I have not had any lawyer minimize the imbalance since the
     start of these criminal proceedings. In fact, I have not had a
     lawyer that will correct or address the imbalance caused at
     probable cause hearing/ bail hearing.

     I feel that Your Honor is hurrying me to trial without any
     regard to my constitutional rights that were violated by Judge
     Scraton, who clerked for Judge Katzman, during my bail hearing
     and done intentionally, so that I would be detained. Again, I
     highlight the following case that creates the grounds
     jurisdictional claim:


          In Moore the Court reversed a federal district
         court's dismissal on demurrer of a habeas petition
         that alleged " that the appellants were hurried to
         conviction under the pressure of a mob without any
         regard for their rights and without according them
         their due process of law." 261 U.S. at 87.

     1. This is part of my "Denial of Liberty without due process:
        Probable Cause and Bail/detention hearing"
     2. I was not allowed to showcase Judge Cogan's behavior of
        helping the UFT, fixing my state case, and his intimidation
        of me.
     3. I was not allowed to showcase Judge Brodie's collusion, via
        documents, as it was preplanned by Randi Weingarten, Judge
        Cogan, Betsy Combier, and Peter Zucker to fix the case before
        Judge Brodie.



III. Denial of Liberty without due process: Probable Cause and
     Bail/detention hearings

    1. Probable Cause Hearing:

      I was misguided by Leticia Olivera, esq., who was colluding
   to with judges to deprive me of liberty, as she tricked me to
   waive my probable cause hearing. Even though, I waived my right
   to probable cause hearing, the Bail Reformed Act requires a
   probable cause hearing prior to any detention.




                                          6
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 9 of 39 PageID #: 627




    a) Leticia Olivera, esq. was required to protect my
       substantive due process rights to liberty
    b) Magistrate Vera Scanton was required to protect my
       substantive due process rights to liberty
    c) AUSA Penelope Brady was required to protect my substantive
       due process rights to liberty
    d) Leticia Olivera, esq., AUSA Penelope Brady, and Magistrate
       Scanton colluded to violate my substantive due process
       rights by depriving me of procedural due process during my
       Bail hearing, as no procedures were provided to me or
       protected from state action.
    e) The golds were to impede the US Marshalls from testifying
       at the probable cause hearing and bail hearing, and to
       punish me for telling the truth about Judge Cogan, Judge
       Brodie and Judge Katzman (being disrespectful towards Judge
       Katzman)

  2. 18 USC§ 3142(e) requires:
 The judicial officer to find              The Magistrate Scanton did
 probable cause prior to any               not make a determination of
 detention                                 probable prior to detention
                                           and said magistrate clerked
                                           for Judge Robert Katzman



 3. 18 USC §3142(f)(2)(B) requires the following procedures:


 From 18 USC §3142(f)(2)(B)               Facts that occurred or facts
                                          missing/impeded from appearing
                                          on the transcript

  l.a: At the hearing, such               l.b: I was provided a Ms.
 person has the right to be               Leticia Olivera and she
 represented by counsel, and,             appeared proforma because she
 if financially unable to                 did not do a single thing to
 obtain adequate                          protect me or my rights to
 representation, to have                  liberty
 counsel appointed. to testify,
                                          A State does not satisfy its
                                          obligation under Gideon simply
                                          by appointing lawyers to
                                          indigent defendants. See Avery
                                          v. Alabama, 308 U.S. 444, 446
                                          (1940) (the umere formal
                                          appointment" of a lawyer does
                                          not satisfy the constitutional



                                      7
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 10 of 39 PageID #: 628




                                           right to counsel). That right
                                           would be "an empty formality"
                                           if appointed counsel is
                                           precluded from providing his
                                           or her client any meaningful
                                           representation. Ungar v.
                                           Sarafite, 376 U.S. 575, 589
                                           (1964). Without going deeper,
                                           my lawyer acted and carried
                                           out the wishes of the judges
                                           to retaliate against me by
                                           helping them deprive me of all
                                           procedural safeguards of the
                                           Bail Act that would have
                                           protected me from detention
                                           and I would have received my
                                           retro money.


  2.a: The person shall be                 2.b: Magistrate Seaton said,
  afforded an opportunity to               "please keep your client
  testify,                                 quiet" and Ms. Olivera said,
                                           "Mr. Celli, you cannot speak."

                                           This is evident from the
                                           transcript of November 14,
                                           2018

  3.a: To present witnesses                3.b: I told Ms. Olivera that
                                           the US Marshalls were needed,
                                           and the Magistrate never
                                           asked. See Washington v.
                                           Texas, 388 U.S. 14, 19 (1967)
                                           (extending the Sixth Amendment
                                           right of a defendant to
                                           present witnesses to the
                                           states)



  4.a: to cross-examine                    4.b: My lawyer colluded with
  witnesses who appear at the              the judge to impede the US
  hearing,                                 Marshall from testifying
                                           because if they testified, I
                                           would have been released. See
                                           Pointer v. Texas, 380 U.S.
                                           400, 407-08 (1965) (extending
                                           the Sixth Amendment right to


                                       8
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 11 of 39 PageID #: 629




                                           be confronted by adverse
                                           witnesses to the states)


  This is for the number 3 and 4, as my lawyer, the court and the
  AUSA denied me of my right to a defense on the facts during the
  probable cause hearing and the bail hearings. See Crane v.
  Kentucky, 476 U.S. 683, 690 (1986), In Crane, the Court
  reasoned, "[w]hether rooted directly in the Due Process Clause
  of the Fourteenth Amendment or in the Compulsory Process or
  Confrontation Clauses of the Sixth Amendment, the Constitution
  guarantees criminal defendants 'a meaningful opportunity to
  present a complete defense.'" 476 U.S. at 690 (quoting
  California v. Trombetta, 467 U.S. 479,485 (1984)).



  Please Take Notice, the defense not presented with the facts
  (evidence of Judge Cogan's criminal conduct to help his former
  clients the UFT, therefore, I would have rebutted the issue of
  dangerous because my intent was to expose Judge Cogan for
  helping the UFT.

  5.a: to present information by           5.b: I was not allowed to
  proffer or otherwise                     present evidence that Judge
                                           Cogan used his office for his
                                           former clients the UFT, who is
                                           the union that represents me.

                                           I was not allowed to present
                                           evidence of how Judge Brodie
                                           colluded with Randi
                                           Weingarten, Judge Cogan, Peter
                                           Zucker, and Elizabeth Combier

  6.a: The hearing may be                  6.b: The US Marshalls did not
  reopened, before or after a              believe that I was a danger,
  determination by the judicial            which was the topic of emails
  officer, at any time before              (corralinks) with my lawyer
  trial if the judicial                    while at MDC Brooklyn, an
  officer finds that information           email sent by mom and numerous
  exists that was not known to             audio-recordings between
  the movant at the time of the            myself and prior lawyers.
  hearing and that has a
  material bearing on the issue            The US Marshalls waited nearly
  whether there are conditions             two weeks prior to arresting
  of release that will                     me, which AUSA Bensing



                                       9
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 12 of 39 PageID #: 630



  reasonably assure the                    acknowledged to Your Honor on
  appearance of such person as             October 16, 2020-and this was
  required and the safety of any           the topic of emails
  other person and the                     (corralinks) with my lawyer
  community.                               while at MDC Brooklyn, an
                                           email sent by mom and numerous
                                           audio-recordings between
                                           myself and prior lawyers.

                                           Judge Hurley wrote an opinion
                                           that the time the judges wrote
                                           to the US Marshalls and the
                                           time the US Marshalls took to
                                           respond to alleged threaten is
                                           important to consider a person
                                           is not truly a danger, which
                                           was the topic of emails
                                           (corralinks) with my lawyer
                                           while at MDC Brooklyn, an
                                           email sent by mom and numerous
                                           audio-recordings between
                                           myself and prior lawyers.
                                           Also, this was the topic of an
                                           email sent to AUSA Bensing by
                                           my mom and topic of conference
                                           of January 13, 2020. See US v.
                                           Mccrudden Cr-11-061

                                           The email being sent was the
                                           actual topic and not the
                                           content, but the content
                                           provides AUSA with notice of
                                           required Brady information,
                                           which I mentioned to Your
                                           Honor on October 16, 2020.
                                           Yet, Your Honor ignored the
                                           fact like Judge Donnelly and
                                           my liberty continues to be
                                           denied without due process.

                                        It worries me that Your Honor
                                        allowed Mr. Zachary Taylor lie
                                        about the facts of each
                                        hearing because, Judge
                                        Hurely's decision shows that I
                                        would have not been detained




                                      10
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 13 of 39 PageID #: 631




  4. 18 USC §3142(i)requires the contents of the Detention order:

  include written findings of           There are no written findings
  fact and a written statement          whatsoever, but verbal order
  of the reasons for the                without a statement of facts.
  detention;                            Please see transcript of
                                        November 14, 2020




  5. I am claiming, which is evident from the transcript that Your
     Honor read, that I was deprived of the procedural safeguards
     of the Bail Act, which in turn deprived me of 5 months of
     liberty and retro money (because the only way NYC DOE will
     give me my retro money, if there was a mistake in procedure
     in detaining me-this is audio-recorded. Law and court
     procedures that are "fair on their faces" but administered
     "with an evil eye or a heavy hand" was discriminatory and
     violates the equal protection clause of the Fourteenth
     Amendment. Yick Wo v. Hopkins, 118 US 356, (1886).

  6. I am asking the court for a remedy and NYC DOE knows that
     what happened at my bail hearing has nothing to do with them
     because NYC DOE has paid teachers, their retro money, who
     were detained by the State of New York.

  7. Please Take Notice, when Judge Scranton and Leticia Olivera
     did not allow me to testify, they committed a crime against
     me, as it is a protect right under 18 USC §241 and 18 USC
     §242. The 2d Cir. found that the right to testify as a
     witness in a federal proceeding and nattaches at the time
     such a person is possessed of evidence sufficient to create
     the potential information of becoming a federal witness." See
     US v. Harvey, 526 F.2d 529, 535 n.6 (2d. Cir. 1975). In fact,
     when the US Marshalls were allowed to testify about that I
     was not a danger, which is included in their notes, was a
     criminal act Ms. Olivera because she impeded their attendance
     at the bail hearing.

  8. Please Take Further Notice, it is a crime under 18 USC §241
     and 18 USC §242 due process of law (procedural due process)
     and can be found in jury instructions for all federal
     circuits, expect for the 2d Cir. that is not available to the
     public and Federal Cir. that would not handle these type of
     criminal cases. An example of these crime can be found in US
     V. O'Dell 462 F.2d 224 (6 th Cir. 1972). In O'Dell, state



                                       11
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 14 of 39 PageID #: 632




    official did not follow     the statutory requirements for
    procedural due process,     which is the same conduct that
    happened to me prior to     detention and Bail Reform Act states
    the required procedural     due process prior to the state take
    someone ' s liberty.


 9. Please Take Even Further Notice: The failure to accord (a
    criminally) accused a fair hearing violates even the minimal
    standards of due process. See Irvin v. Dowd, 366 US 717, 727
    (1960). I have described the bail hearing and probable cause
    hearings as being denied because they lacked even the basic
    procedural safeguards required by law. See Miranda v.
    Arizona, 384 US 436 (1966).
 10. EVEN Senator Schumer, on the senate floor and video
    recorded, has stated (numerous times over the years) that
    when people act together (in jury instructions it is called
    concerted action or concerted effort) to deprive anyone of
    procedural safeguards needs to be held criminally liable. So,
    Your Honor read the transcript and knows that a crime
    occurred to me and I was deprived of liberty without due
    process. PLEASE NOTE, Your Honor is seen promising to uphold
    and defend people's constitutional rights that appear before
    you in Your Honor's courtroom-but Your Honor allowed Mr.
    Zachary Taylor, Esq. to lie
 11. Supreme Court has said that "prior to detention, there MUST
    be a "a full-blown adversary hearing." See US v. Salerno, 107
    s. Ct. 2095, 2103 (1987). As I point out in my chart from
    above, I was not afforded a "a full-blown adversary hearing
    prior to detention, as required by the Court.
 12. In Restatement of (Second) of Torts§ 669 (1977), "the
    initiation of a criminal proceeding for an improper purpose,
    "such as to put pressure upon the accused and compel him to
    make payment of a private debt, is not in any way insistent
    with his reasonable belief in the guilt of the accused and
    the existence of grounds reasonable justifying that belief."
    Judge Brodie and Judge Cogan with Judge Katzman want to
    coverup their criminal conduct.
 13.   "The majority proceeds as though the only substantive
    right protected by the Due Process Clause is the right to be
    free from punishment before conviction." See US v. Salerno,
    107 S. Ct 2095, 95 L. Ed. 2d 697, 1987 (or 481 US 739). Due
    to the fact that procedural safeguards were not provided or
    honored, I was subjected to punishment prior to jury.
    Therefore, I was deprived of a substantive right that is
    protected by Due Process Clause of the 5 th and 14 th Amendments
    with rights deprived under the 4 th Amendment, as well. My
    detention was retaliation for speaking the truth that Judge


                                      12
 Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 15 of 39 PageID #: 633



         Cogan and Judge Brodies colluded with Randi Weingarten and
         Elizabeth Combier. Judge Cogan worked for the UFT to create
         the collective bargaining agreement between the UFT and City
         of New York, as Strook, Strook, and Lavin has negotiated the
         CBA for the UFT since the 1980s (from the information that I
         have obtained). Only after pleading guilty or jury trial does
         the constitution provide for punishment for the reason of
         retributive, rehabilitative, deterrent, and preventive. See
         Kennedy, 372 U.S. at 168. I did not plead guilty to anything
         or have a jury trial
      14. The burden on the defendants is one of production, not
         persuasion, and it is clear from the record that the
         defendants produced evidence from which the district court
         could infer that they do not pose a danger to the community.
         As we have repeatedly noted, albeit in a somewhat different
         context, we do not require "robotic incantations" by district
         court judges in order to hold that the obligation to consider
         statutory factors has been satisfied. See e.g., United States
         v. Cavera, 550 F.3d 180, 193 (2d Cir. 2008) (en bane). There
         is evidence that is STILL being withheld by the government
         (which Your Honor ignored and called me stupid and liar) and
         my lawyers and magistrate did not allow me to present emails
         as evidence, which would have shown that I was not a danger.
         Once evidence is presented, there the 2d Cir. (along with
         many others ) have stated that as long as the defendant
         produces some evidence for rebuttal because the requirement
         is not a high one, then the favor falls with the defendant
         (which I have to find them for Your Honor.)
         )




IV.    Sham proceedings:

       What occurred to me in the probable/ bail hearings and
      subsequent conferences/supposed violation hearings all have been
      shame proceedings. In the section above, I clearly described the
      detention hearing and the lack of procedural due process. When I
      describe the proceedings to others, they say that I was
      railroaded.

       Please Take Notice: The failure to accord (a criminally)
      accused a fair hearing violates even the minimal standards of
      due process. See Irvin v. Dowd, 366 US 717, 727 (1960). I have
      described the bail hearing and probable cause hearings as being



                                        13
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 16 of 39 PageID #: 634



     denied because they lacked even the basic procedural safeguards
     required by law. See Miranda v. Arizona, 384 US 436 (1966).



      1. Cale v. Johnson, 861 F.2d 943 (6th Cir. 1988). was a Bivins
         action that resulted when a prison official planted
         contraband on a prisoner in order to retaliate against him.
         In an opinion concurring with the majority's decision to
         reverse the district court's grant of summary judgment in
         favor of all defendants, Judge Nelson opined:

         For the government knowingly to railroad someone into
         confinement by planting false evidence on his person
         is directly comparable, by my lights, to railroading a
         person into confinement through a kangaroo court
         proceeding in which the accused has no opportunity to
         be heard. Both procedures strike me as the very
         antithesis of "due process" in the true sense of that
         term.  Id. at 944 (See also: In a special concurrence
         in McKinney v. Pate, McKinney v. Pate, 85 F.2d 1502
         (11th Cir. 1993), vacated en bane, 20 F.3d 1550 (11th
         Cir. 1994); Kangaroo Style Court, Anderson v. Sixth
         Jud. Dist. Ct., 521 F.2d 420, 421 n.2 (8th Cir. 1975;
         kangaroo-like proceeding, Morris v. Peyton, 264 F.
         Supp. 911, 914 (W.D. Va. 1967) ("There being no
         kangaroo-like proceeding in the instant case, Spano
         [v. New York, 360 U.S. 315 (1959)] is easily
         distinguishable from it.").

     I was told by Magistrate Scanton to be quite and my own
     lawyer help the magistrate to deprive me of my right
     because they did not want me to testify nor the US
     Marshalls, which was mentioned above.

V.    Remedy

     1. I should have a remedy or remedies towards the end of this
        document, but I believe that placing the remedy close to
        violations of procedural safeguards would be a good strategy
        because it would be fresh in Your Honor's mind.
     2. I was denied liberty without due process of probable
        cause/Detention, as their procedural safeguards are mentioned
        in the Bail Act and described in US v. Salerno, 461 US 739
        (1987).
     3. More importantly, in US v. Screws, 325 US 91 (1945), the
        Court explained that judicial decisions can provide the
        grounds for describing constitutional torts that are criminal


                                       14
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 17 of 39 PageID #: 635



        offenses under 18 USC §241 and 18 USC §242. The DOJ has
        indicted state and federal official who denied citizens of
        liberty without due process BECAUSE it is tantamount to
        pretrial punishment.
   4.   Thus, the possibility "that a remedy in this action would
        necessitate the appropriation of funds and perhaps,
        particularly in a time of scarcity, some reordering of
        legislative priorities" does not relieve the court "of its
        essential obligation to provide a remedy for violation of a
        fundamental constitutional right."    (citing Marbury v.
        Madison, 5 U.S. 137, 147 (1803)).
   5.   Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S. 1, 15
        (1971) ("Once a right and a violation have been shown, the
        scope of a district court's equitable powers to remedy past
        wrongs is broad, for breadth and flexibility are inherent in
        equitable remedies."
   6.   If a remedy is given, nothing will impede me from calling
        anyone to show that everyone colluded with Randi Weingarten,
        Judge Cogan, Judge Katzman, and Richard Donoghue.
   7.   I would like the following as remedies because I am not
        guarantee via an action via 42 USC §1983:
           a. I want the same amount of time denied to me, so that I
              can be stress free and exercise and just work prior to
              trail or plead agreement
                i. At the present time, I would like 2 years to 3
                   years
               ii. This would allow me to show that I worthy of
                   deferral prosecution
              iii. Allow me to stop thinking about the crime committed
                   against me at the probable cause/detention hearing
               iv. It is a seven-year statute of limitation on 18 USC
                   §241 and I assume it is five years for 18 USC §242
           b. The consequences of the illegal bail hearing and
              subsequence detention

          Please Take Notice: the UFT and the DOE want an order
          saying that I was detained illegally to pay me my retro
          money.

          Please Take Further Notice: the issue falls under "leave of
          absence" (as it is a mandatory subject negotiation under
          the Taylor Law), NYC Personnel Rules and Regulations: Rule
          6.2.4, NYS Labor Law§ 215 (the posting of all leave of
          absence rule either publicly or in the union's contract),
          and under NYS Labor Law §215 and the Taylor Law requires
          the employer to continue based on past practices




                                       15
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 18 of 39 PageID #: 636



        Please Take Even Further Notice: I am asking Your Honor to
        inform my employer that I was detained improperly/illegally
        because I did not receive procedural safeguards because the
        lawyers at DOE Legal cannot discern form the transcripts
        that I was provided procedural safeguards and detained
        without a probable cause hearing, as required by the Bail
        Reform Act.

        Please Know, NYC Personnel Rules and Regulations: Rule
        6.2.4 and pass practices (under the Taylor Law and NYS Law
        § 215 are the items that governs my issue) as the means to
        be paid wages that I worked for during 2009- 2011 school
        years and has nothing to do with what the court did to me
        illegally, but I want and need Your Honor's order to prove
        because I know they will give another reason not avoid
        their contractual obligation.

             This will help me to that the UFT and DOE are
        criminals and they are doing so because of Judge Cogan, who
        was of council to the UFT and somehow Senator Schumer's
        judges always helped the UFT-when the UFT retaliates
        against someone. Again, Shakira Price was paid and Mr.
        Caldwell just helped her with a leave of absence, but not
        me and Mr. Becker said the UFT always fixes this issue
        (unauthorized leave while in detention)-Your Honor knows
        that if I file a lawsuit it will be fixed against me
        because, according to Ms. Bensing, the judges are allowed
        to colluded together to fix case (paraphrased), but I have
        other AUSA said what the judges did to me is a crime based
        on the documents on the docket and evidence to support it.

             i. NYC Personnel Rules and Regulations: Rule 6.2.4I am
                claiming the Full and Fair credit clause of the US
                Constitution
            ii. Example of past practice: Shakira Price was charge
                with DUI that resulted in killing someone and she
                was detained. Ms. Price, and others, received their
                retro money and I did not.
           iii. My union will not help me, but I have them audio-
                recorded that union, as past practice, has helped
                change an unauthorize leave to a leave of absent.
            iv. I have the highest court of NYS that state and 2d
                Cir (cited the NYS' highest court on the issue)
                both saying the public employer cannot change leave
                of absent without prior negotiations with the union
             v. I have a FOIL request that whatever is in the
                contract is the only thing negotiated for the
                implementation and leave of absent is in contract:


                                       16
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 19 of 39 PageID #: 637



               the granting of leave of absent will be liberal
               (not exact wording, but Collin Caldwell told me
               that it has be policy for five year-this is a lie
               because Collin Caldwell gave it to Shakira Price
               without any problem-it is the SAME situation!!!
        c. Then, there is a NYS law that requires ALL employer to
          publish their leave of absent requirement and I should
          have received it under FOIL, and I did not!!! NYS Labor
          Law 195.5

  I was in jail for nearly 5             NYC Personnel Rules and
  months and then went back              Regulations: Rule 6.2.4
                                         states: any such reinstatement
  The CBA between the UFT and            effected more than one year
  the DoE states continuous              after such separation shall
  service                                not constitute service


  The NYC DOE took me off of             Pretextual to deprive me of
  payroll effective November 13          retro payment and to fire me
  2018, which the letter was             based on unauthorized leave
  dated November 9, 2018 BECAUSE         because I did not contact my
  I was ALREADY arrested                 employer prior to 20 days of
                                         no show
  Arrest warrant was filed on
  November 13, 2018

  I was arrested on November 14,
  2018
  I emailed Howard Fierman,              I used corralinks: only Howard
  Collin Caldwell, and others            Friedman and Collin Caldwell
                                         did not accept my email
                                         request.

                                         Ms. Cicero and Ms. Rodi
                                         accepted my email, but I
                                         assume they did not know how
                                         to access corralinks, like my
                                         other friends
                                         I attempted to email and call
                                         them, while in jail, because I
                                         knew of the rule to contact my
                                         employer before 20 days.


  My mother emailed Zachary              Mr. Carter is Mr. Friedman's
  Carter of NYC Law Dept.,               supervisor and I was eligible


                                       17
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 20 of 39 PageID #: 638



  Howard Friedman of NYC DOE             for retro because I maintained
  (DOE legal), and Mr. Hueston           continuous service by
  to apprise them of legally             returning to work before a
  withholding my retro money.            year, as required by NYC
                                         Personnel Rule 6.2.2

                                         §397 of the New York City
                                         Charter permits the mayor, on
                                         consultation with corporation
                                         counsel and the affect agency
                                         head, to delegate to any
                                         agency" responsibility for the
                                         conduct of routine legal
                                         affairs of the agency, subject
                                         to monitoring by the
                                         corporation council and the
                                         authority of the mayor, on
                                         recommendation of corporation
                                         counsel, to suspend or
                                         withdraw delegation

                                         I made sure my morn included
                                         Mr. Carter because of what the
                                         AUSAs have said to me and Mr.
                                         Carter was the US Attorney
                                         head while Mr. Donoghue and
                                         Judge Bloom worked for him--
                                         hmm, both harmed me and are
                                         part of this case.


  Debra Kelly said, nwe did not          I told Ms. Kelly that she and
  know where you were?"                  the DOE knew before I did and
                                         even before the US Marshalls
  Audio-recorded                         filed the warrant, please
                                         refer to the letter dated Nov.
                                         9 th




                                         This was meant to establish
                                         that I did not call and meant
                                         to fire me
  In response to my inquire of           I established past practice,
  being placed on unauthorized           as required by the Taylor Law
  leave and no retro payment             and NYS Labor Law 195.05
  because of the illegal
  detention: Lawrence Becker


                                       18
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 21 of 39 PageID #: 639




  said, "This is normal, the UFT
  will fix it."

  Audio-recorded
  Shakira Price informed me that         I established past practice,
  Mr. Caldwell and the UFT took          as required by the Taylor Law
  care of her issue of being             and NYS Labor Law 195.05
  detained after allegedly being
  arrested for DUI and killing
  someone

  Mr. Price has received her
  retro payments and she was
  removed from authorized leave
  and placed on an authorized
  leave

  Texts, and audio-recordings -I
  did not want to make it
  obvious by taking a picture of
  Ms. Price's check.
  Then, I called Mr. Caldwall            I established collusion
  (DOE) and Ms. Atikson (UFT)            between them both and the
  about the authorized leave and         court
  retro-I questioned them both
  about what Mr. Becker and Ms.
  Price told without using their
  names nor what they said to me

  Audio-recorded and emails (the
  email to the DOE do not fall
  under hearsay rule and my
  limited knowledge of hearsay
  rule is that the UFT emails
  would fall under such rules)



  Both the DOE and the UFT have
  said the only way that I would
  get paid my retro money if
  something was done illegally
  to detain me



  I have brought up the issue to
  Judge Donnelly, to AUSA


                                       19
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 22 of 39 PageID #: 640




  Bensing in various letters,
  and to my lawyers.
  Then, I emailed my some of my          Zachary Carter (NYC Law Dept.)
  audio-recordings to the DOE            is Friedman's supervisor and
  and the UFT with what each of          is required to fix Friedman's
  them lied too and to put them          behavior under NYC Charter
  on notice of past practice
                                         Under various NYS laws and NYC
  Friedman, Caldwell, Zachary            laws too, either Friedman was
  Carter, and others                     to implement the CBA as
                                         written or negotiate the leave
                                         of absence under the Taylor
                                         Law and publish the leave of
                                         absence to, in writing, either
                                         through placed in a public
                                         domain or in a union's
                                         contract under NYS Labor Law
                                         §195.5-this was never done



                                         The conduct by the union and
                                         my employer should show that
                                         my employer and union violated
                                         NYS Labor Law §215 because I
                                         exposed what they do
  I brought up the issue to my           Too many answers to list, but
  prior lawyers                          I did mention the issue to be
                                         raised with AUSA Bensing
                                         because I have other AUSAs
                                         saying what my employer and
                                         union are doing to me could
                                         falls under the Hobbs Act and
                                         maybe RICO

  Audio-recordings                       NYS Labor Law §215 ( like the
                                         federal statute but I do not
                                         know the code) happens where
                                         an employee tells law
                                         enforcement of crimes, like I
                                         did with the UFT and Judge
                                         Cogan, Randi/ Cogan/Betsy with
                                         Judge Brodie, what happens at
                                         grievance hearing, and etc.




                                       20
  Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 23 of 39 PageID #: 641




                                              I do not know what AUSA
                                              Bensing knows, but I told Mr.
                                              Hueston to tell her.


      I brought up the issue to               But I had a crime to report to
      Judge Donnelly and she said,            Judge Donnelly, which is a
      uAre you getting paid and               crime in of itself
      still have a job?" and then
      closed the discussion when
      after I said yes

      What I have not brought up yet, but brought up to AUSAs (if Mr.
      Hueston, esq. did his job of telling AUSA): I FOILed all
      policies and arbitration decisions for the CBA between the UFT
      and the DOE that help to carry out the CBA. I was informed, via
      a FOIL response, whatever is in the contract is all there is to
      carry out the provisions of the CBA. According to the AUSAs, my
      employer could be violating the Hobbs Acts and it appears
      blatantly. There are cases under Hobbs Act that employer and the
      union were found guilty for hiding arbitration decisions and
      robbing members/employee-they robbed me and AUSA Bensing said
      that it is ok and normal.

      WELL, the CBA says that leave of absence will be granted
      liberally. So, Mr. Caldwell knew he was lying to me when he said
      that he could not sign off on my leave of absence, so that would
      be the way to get my retro money. According to Mr. Caldwell,
      it's been the DOE's policy not to grant uanyone" a leave of
      absence while being in jail for the last five years," but he did
      for Ms. Shakira Price. In fact, Ms. Price's obtained her retro
      money, even thought she was detained in jail, because Mr.
      Caldwell helped her-this also shows that he lied. Even further,
      Ms. Atkinson also lied when she would not process my grievance
      for leave of absence based on past practice, as heard by Mr.
      Becker-according to Judge Cogan this is ok, according to AUSA
      and Ms. Gold it is a crime, and I see in case law that I should
      win in a civil suit (not while Randi Weingarten can speak to
      Senator Schumer to fix cases, as Schumer's judges helped Randi
      get away with crimes against me) and AUSA Bensing said that it
      is ok for the UFT and the DOE to commit crimes against me.

VI.    Bias of Judge Engelmayer

      1. From all my readings that some judges view the claim of
         biasedness, on the judge's part, as an attack on them; but the
         truth is "[t]he judges does not have to be subjectively biased
         or prejudiced, so long as he appears to be so." Liteky v.


                                         21
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 24 of 39 PageID #: 642




    United States, 510 U.S. 540, 553 n.2 (1994) (emphasis in
    original). I am claiming that Your Honor "appears" to be bias
    against me based on the October 16, 2020 conference where you
    ridiculed me about the how you came to the bench, which my
    statement can be proven by senate documents (which are public)
    and your statement is fantasy. I believe that you used the
    word "fantasy" in describing my understanding of how you came
    to the bench. The process that is public and not public:

     a) Either you submitted a request with qualifications to
        Senator Schumer OR Senator Schumer sough Your Honor out-
        this is not public information or in any media publication
     b) Senator Schumer recommended Your Honor to Pres. Obama-this
        is public information that can be either heard on video or
        in document form from the senate's website.
     c) Pres. Obama nominated Your Honor
     d) The Senate interviews (the Judiciary Committee) Your Honor
        (this is where Senator Schumer states he "recommended" Your
        Honor)
     e) Senate (the entire senate) voted Your Honor to the role of
        judge.

 2. Your Honor ridiculed me for in even suggesting, Senator
    Schumer had anything to do with Your Honor's
    recommendation/nomination/confirmation because, in Your
    Honor's words, "You [meaning me] lacked the understanding and
    it bordered on fantasy. The point that I want to drive home
    now, however, is my misunderstanding and fantasy come DIRECTLY
    from government documents/videos available to the public via
    senate's website. It is incumbent upon Your Honor to protect
    the integrity of Your Honor's court (please see the case laws
    I presented to the 2d Cr., which Your Honor failed to do on
    October 16, 2020 because Your Honor did not correct yourself
    as required by policy of the court (part of the emails that I
    sent to the judges), and judicial decisions from the Supreme
    Court and the 2d. Cir.



 3. In response to Your Honor's ridicule of me, I called you a
    "liar", "shame on you for lying on the record" and I told you
    my interpretation of Your Honor's statement to me as being
    "You just called me crazy and stupid for suggesting Senator
    Schumer recommended you to your role as judge." Therefore, on
    a petition for writ of mandamus the Court or the district
    court must "take the objective view of an informed outsider"
    and decide whether a reasonable, informed outsider "might
    question the judge's ability to remain impartial in hearing


                                       22
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 25 of 39 PageID #: 643




    the case[.]." In re United States, 441 F.3d 44, 67 (1st Cir.
    2006) Mayberry v. Pennsylvania, 400 U.S. 455, 463-64 (1971)
    (holding that defendant's vicious personal attacks on judge's
    integrity required judge's recusal from contempt proceeding



 4. Your Honor said that you read the transcript available and it
    is painfully clear that I was denied procedural safeguards to
    protect my liberty and I had denied me liberty. Mr. Taylor,
    esq. told you that I was displeased with him because he did
    not want to do anything about the violations. Therefore, when
    you asked, "would anything made a difference in those
    proceedings", Mr. Taylor's answer needed to be yes, but Your
    Honor allowed him to lie. Not only did you allow Mr. Taylor to
    lie but Your Honor made comments that have endorsed the Mr.
    Taylor's high moral character thereby manipulating the
    transcripts and sympathies for Mr. Taylor and painting me as a
    liar who did not know anything. See United States v. Assi, 748
    F.2d 62, 68 (2d Cir. 1984) (referring to prosecutor as "the
    distinguished Assistant United States Attorney who"s been
    handling this case before us") (internal ciation omitted).
 5. Your Honor said that I had no idea how judges are chosen or
    become to be on the bench. Your Honor's remarks had a
    disparaged effect on me and Your Honor's remarks on my the
    credibility were outrageous because how you came to be on the
    bench is one available to any member of the public and I was
    right that Your Honor was recommended by Senator Schumer. See
    Minor v. Harris, 556 F. Supp. 1371, 1389 (S.D.N.Y. 1983)
    (judge ridiculed defendant"s colloquial expression of young
    people as "dudes"), aff'd, 742 F.2d 1430 (2d Cir. 1983). Your
    Honor's remarks were made to make me appear like an idiot
    and/or crazy, which was not fair to me.
 6. I believe, as I pointed out above, Judicial remarks will
    support a finding of "personal bias or prejudice" when they
    evince "such a high degree of favoritism or antagonism as to
    make fair judgment impossible." Id. That is, when the Court
    makes comments demonstrating an "unfavorable predisposition •
    • . so extreme as to display clear inability to render fair
    judgment[,]" a sound basis for disqualification exists.
    Liteky v. United States, 510 U.S. 540, 553 n.2 (1994).
 7. Your Honor's behavior came across as a bully and did not care
    that my lawyers and others have committed crimes against that
    I have other DOJ employees who have stated the same. See
    McBryde v. Comm. to Review Cir. Council Conduct & Disability
    Orders of the Judicial Conf. of the United States, 264 F.3d
    52, 66 (D.C. Cir. 2001) ("Arrogance and bullying by individual
    judges expose the judicial branch to the citizens' justifiable


                                       23
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 26 of 39 PageID #: 644




    contempt.") The way Your Honor stated that I did not know how
    you were chosen to come to be on the bench was pure arrogance
    and bullying, but anyone can look up that Your Honor was
    recommended to Pres. Obama by Senator Schumer, which can be
    found on the Senate's webpage (in transcript form and in
    video). Please know, people can read and/or see what Senator
    Schumer said about you.
 8. Here is another example where the judge calls a lawyer a liar
    and absurd. What people can sum from Your Honor's attack on my
    statement, is that you knowingly and willingly wanted to hide
    that Senator Schumer recommended you is that Your Honor view
    my statement as "absurd" because Your Honor was placed to help
    Randi Weingarten. See Another judge interrupted counsel's
    summation to advise the jury that counsel's assertion was
    "absurd and bordering upon a lie," and that counsel "won"t get
    away with it." United States v. Spears, 558 F.2d 1296, 1297
    (7th Cir. 1977) (internal citation omitted).

 The 2d Cir. has remanded cases or required a new trail where
 judges have rebuked comments that include sarcasm, ridicule, and
 personal humiliation often lead to reversal. United States v.
 Pisani, 773 F.2d 397, 403 (2d Cir. 1985) (criticizing judge"s
 "unnecessary barbs" at counsel, which were made with
 "distressing frequency")or even where judges' harsh rebu~es,
 even outside the jury's presence, such as accusing counsel of
 "disgusting and shyster like" behavior, can create an "embattled
 and prejudicial atmosphere in the courtroom that makes a fair
 trial impossible." United States v. Boatner, 478 F.2d 737, 740
 (2d Cir. 1973) (internal citation omitted).

 9. Lastly, in Liljeberg v. Health Servs. Acquisition Corp., 486
    U.S. 847, 860 (1988), the Court wrote, "The goal of [§ 455(a)]
    is to avoid even the appearance of partiality" and to "promote
    public confidence in the integrity of the judicial process."
     (1988) (internal quotation omitted). It is obvious that Your
    Honor crossed the line into partiality when you ridiculed me
    and when you allowed Mr. Zachary Taylor, esq. lie to you.
 10.    In re Bulger, 710 F.3d at 45., the 1 st Cir. wrote, "Where
    recusal is a close question, "the balance tips in favor of
    recusal." In re Boston's Children First, 244 F.3d 164, 167
     (1st Cir. 2011.   I believe this is not a close question
    because there are many 2d Cir. cases where and when a judge
    ridicules a litigant or anyone, the 2d. Cir. has maintained
    that recusal is required BECAUCE the appearance of impartially
    cannot be maintained by the district court anymore.
 11. Judicial behavior is generally guided by the Code of
    Judicial Conduct, set forth by the American Bar Association.
    The ideal judge should be neutral and detached, and, in the


                                       24
  Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 27 of 39 PageID #: 645




        words of Justice Felix Frankfurter, "[be]able to think
        dispassionately and submerge private feelings on every aspect
        of the case." Judges should be open-minded and should not
        prejudge the facts or law in any case. Judges are to be
        detached reasoners, not forceful advocates for one side or the
        other in a case. 2 In addition to not prejudging facts and law,
        ideally, judges must be completely willing and able to apply
        the law equally to all persons. Public Utillites Comm'n v.
        Pollak, 343 US, 451, 466 (1952). On October 16, 2020, Your
        Honor showed your true feelings towards me.




VII.   Lack of factfinding on Your Honor's part:

         1. Your Honor did not hearing any of my audio recordings to
            reach Mr. Taylor, Esq. lied to you and committed crimes
            against me.
         2. I asked Ms. Bensing to arrest Mr. Taylor and the people
            that deprive me liberty without due process
         3. Ms. Bensing has withheld evidence that would provide me
            with liberty.
         4. There is a letter that describes the crimes against me,
            and I did based on other AUSAs' advice, which I sent to
            AUSA Bensing.
         5. In National Treasury, Chief Justice Rehnquist chastised
            the court for engaging in "unsupported factfinding to
            justify its conclusion." See National Treasury, 115, s.
            St, at 1027 n3
         6. Clerk Kadijah Young said, "the court said that I do not
            have to docket your papers, if I don't want too."
               a. AUSA has covered her Ms. Young's crime
               b. AUSA Bensing has the audio recording.
         7. AUSA Bensing knows that Elizabeth Combier is using for
            nonprofit for her paralegal, which is a crime
               a. Judge Brodie knows (Senator Schumer's recommended)
               b. The panel of judges who heard Best lied (Senator
                  Schumer's recommended)
               c. I told her AUSAs the facts, which the forms that
                 Betsy filed with IRS, like the one form that states,
                 "no one will earn a salary," but Betsy came into
                 court saying, "I lost an income based on the
                 website."-hmm, I told IRS and they said it's a crime,
                 but AUSA Bensing said, "it is normal."


                                         25
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 28 of 39 PageID #: 646




           d. It is ministerial duty for federal judges and AUSAs
               to collect taxes owed to the government and they have
               been prosecuted for knowingly allowing someone get
               away with this type of crime-hmm, AUSA Bensing said
               it is ok on February 5
           e. It is NOW incumbent upon Your Honor to correct the
               crimes by Betsy, the panel of judges, and Judge
               Brodies
     8. AUSA Bensing helped her former employer (Judge Katzman)
        get away with crimes against me and there is once case
        where chief judge ignored real complaints, like the one
        against Judge Cogan who used his office to help the UFT
        and according to the panel of judges, Judge Cogan was
        acting like a lawyer for the UFT.
            a. Federal judges have been docked 3 days paid up until
               11 months of paid for acting like a judge
            b. Judge Ritter was impeached (convicted) for continuing
               to practice law for his former law firm, like Judge
               Cogan for the UFT because Judge Cogan worked for
               Strook, Strook, and Lavin and the UFT have retained
               said law firm for over 30 years and Judge Cogan was a
               partner (or continues since he helped the UFT).
            c. Ms. Gold of the DOJ said, "if those are the facts,
               then Judge Cogan did commit a crime against me," so
               AUSA Bensing covered up the crime
     9. Various Yonkers judge did overacts to help Judge Cogan and
        etc. fix my, but Judge Quinones said that he did not even
        read my pleadings where I told him, like I told the
        federal judges, that I tested negative for cocaine and the
         judge wrote in this opinion, I wrote nothing that would
        declare my innocence giving him reason to allow me to
        rescind my plea-but he did not read it and AUSA withheld
        the audio-recording
     10.      In US v. Karl Carter, Case No. 16-20032-02-JAR, Chief
        Judge Julie Robinson wrote a 188-page opinion on the
        AUSAs' misconduct for audio-recordings because AUSAs'
        listened to attorney-client calls:
            a. I told Your Honor that AUSA Bensing said, "I don't
               know where these calls are," "DOJ does not has access
               to these audio-recordings," "these calls are lost,"
               and etc. (look at the transcript for additions lies)
            b. AUSA Bensing's conduct is a crime under 18 USC§ 13
                (NYS PL 195.05)
            c. I have asked other AUSA's about Bensing's conduct and
               it is beyond egregious and has helped Judge Cogan fix
               my state case, like he fixed my probable cause
               hearing and bail hearing.




                                      26
   Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 29 of 39 PageID #: 647




               d.  Judge Donnelly said, "I can't do anything about it"
                  and then said, "Please have over the audio
                  recording"-! still do not have it
               e. I asked Mr. Hueston and he said it was he work and
                  even told Judge Donnelly that my state

VIII.   Only the issue of Venue and Recusal of the entire circuit
        should be issued, so that if the aforementioned motions are
        denied; then my lawyer can pursue an action under 28 u.s.c. §
        1651 and Rule 21 of the Federal Rules of Appellate Procedure,
        for a writ of mandamus directing Your Honor to follow.

           1. To secure a writ of mandamus, a petitioner must make "a
              showing of both clear entitlement to the requested relief
              and irreparable harm without it, accompanied by a
              favorable balance of the equities." In re Vasquez-Botet,
              464 F.3d 54, 57 (1st Cir. 2006) (citation omitted).
           2. I have showed that I have already been harmed by the
              EDNY, the AUSAs in the district and Your Honor showed
              that I will not be treated equal in your courtroom.
           3. I request that Your Honor to only issue an order on the
              issue of venue because I have the right to petition prior
              to Your Honor issuing any other order: Federal appellate
              courts have the authority to reassign cases to different
              district judges as part of their general supervisory
              powers. Cobell v. Kempthorne, 455 F.3d 317, 331 (D.C.
              Cir. 2006) (quoting United States v. Microsoft Corp., 56
              F.3d 1448, 1463 (D.C. Cir. 1995)). Statutory authority
              for reassignment rests in 28 u.s.c. § 2106 (2005), which
              states: "The Supreme Court or any other court of
              appellate jurisdiction may • . • remand the cause and
              direct the entry of such appropriate judgment, decree, or
              order, or require such further proceedings to be had as
              may be just under the circumstances." See Arthur D.
              Hellman, The Regulation of Judicial Ethics In the Federal
              System: A Peek Behind Cl osed Doors, 69 U. PITT. L. REV.
              189, 204 (2007) (stating that section 2106 provides
              statutory authority for appellate courts' reassignment of
              cases to different district judges upon remand). Judicial
              reassignment may be appropriate where personal bias or
              unusual circumstances are established. TriMed, Inc. v.
              Stryker Corp., 608 F.3d 1333, 1344 (9th Cir. 2010)
              (citing Smith v. Mulvaney, 827 F.2d 558, 562 (9th Cir.
              1987). In determining whether unusual circumstances
              exist, a court considers (1) "whether the original judge
              would reasonably be expected upon remand to have
              substantial difficulty" disregarding previously-expressed
              findings or views "determined to be erroneous or based on



                                          27
 Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 30 of 39 PageID #: 648




             evidence that must be rejected '· ; ( 2) "whether
             reassignment is advisable to preserve the appearance of
             justice"; and (3) whether any duplication or waste
             attributable to reassignment would outweigh "any gain in
             preserving the appearance of fairness." Id. (quoting
             Smith v. Mulvaney, 827 F.2d 558, 563 (9th Cir. 1987)).
             Reassignment may further be required if "reasonable
             observers could believe that a judicial decision flowed
             from the judge's animus toward a party rather than from
             the judge's application of law to fact." Cobell, 455 F.3d
             at 332. Appellate courts tend to exercise their
             reassignment authority sparingly. Id. (reserving such
             authority for "extraordinary cases").




IX.    Recusal/Disqualification:

      1. Title 28 u.s.c. §§ 144 and 455(b)(l) requires the
         disqualification of a federal district judge when that judge
         harbors "a personal bias or prejudice" against a party. For
         purposes of§ 144, in fact, recusal is mandatory upon the
         filing of "a timely and sufficient affidavit that the judge
         before whom the matter is pending has a personal bias or
         prejudice • . . against him." 28 u.s.c. § 144. When
         adjudicating a motion to recuse under§ 144, it is "not within
         the province of the trial judge to pass upon the good faith of
         the defendant[,]" Morris v. United States, 26 F.2d 444, 449
         (8th Cir. 1928), or otherwise to scrutinize the allegations in
         the affidavit beyond assessing their facial legal sufficiency.
         The allegations in an affidavit filed pursuant to§ 144 are
         presumed to be true, and "[i]f the affidavit is legally
         sufficient, it is the duty of the district judge to disqualify
         himself notwithstanding [whether) the judge would challenge
         the truth of such allegations." Wounded Knee Legal
         Defense/Offense Comm. v. FBI, 507 F.2d 1281, 1285 (8th Cir.
         1974); see also Berger v. United States, 255 U.S. 22, 36
         (1921) (noting that "the section withdraws from the presiding
         judge a decision upon the truth of the matters alleged").



      2. Your Honor has not listened to any of my audio recordings of
         my prior lawyers; whereas other legal professional has
         listened to them and these professionals are disgusted by
         their (prior lawyers) misconduct. These professionals believe


                                        28
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 31 of 39 PageID #: 649




       that my prior lawyers committed crimes against me and helped
       the federal judges retaliate against me. Then, my prior
       lawyers lied to the court, which Your Honor is aware of, like
       Mr. Taylor telling Your Honor nothing would have changed in
       the detention hearing and Your Honor knows that I was deprived
       of liberty without due process of the law, as it is obvious to
       the 30 plus AUSAs, but I place the violations in column format
       so that Your Honor can see what 30 AUSAs only had to hear-but
       as an educator, I know that some people need a visual.



     3. Your Honor was not honest about your relationship with Senator
        Schumer. I do not remember which impeachment hearing, but it
        was one of two the impeachment hearings prior to Judge Kent,
        where the judge was found guilty of impeachment because, one
        reason written, he (the judge) was not honest about his
        relationship with the lawyer and organization-this would hold
        true for Judge Brodie and Judge Cogan. In fact, this is an
        issue for mandatory recusal too

x.    The Prosecutor(s) Violated the Clean Hands Doctrine


          1. I know that "Clean Hands Doctrine" is a civil defense
          2. I believe and know (based on conversations with other
             AUSAs, Ms. Gold) that AUSA Bensing does not have clean
             hands and is helping cover up crimes against me.
          3. The AUSA continues to withhold evidence that is needed
             for this court to re-evaluate my bail, to sue my former
             lawyer for helping Judge Cogan, knowingly lying to the
             court about facts, like Judge Cogan did not help his
             former clients or Judge Brodie ignored the fact that
             Betsy Cornbier made money from nonprofit (IRS filings show
             that no one is on payroll and the statement to the IRS is
             that no one will get paid)
          4. Clean hands, sometimes called the clean hands doctrine or
             the-dirty-hands-doctrine, is an equitable defense in
             which the defendant argues that the plaintiff (the
             plaintiff in this case is the USA with AUSA Bensing as
             their representative and she is has committed 30 crimes
             against me) is not entitled to obtain an equitable remedy
             because the plaintiff is acting unethically or has acted
             in bad faith with respect to the subject of the
             complaint, "dirty hands doctrine definition". Bus
             inessdictionary.com. Retrieved 2009-06-19, that is, with
             "unclean hands". "Unclean Hands definition". Legal-
             explanations. com. Retrieved 2009-06-19. The defendant


                                       29
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 32 of 39 PageID #: 650



          (this would be me and I have proved it and Your Honor can
          read the transcript, but I know Your Honor will allow
          AUSA Bensing get away with over 30 crimes against me) has
          the burden of proof to show the plaintiff is not acting
          in good faith. The doctrine is often stated as "those
          seeking equity must do equity" or "equity must come with
          clean hands". This is a matter of protocol, characterized
          by saying, "A dirty dog will not have justice by the
          court". "A defendant ' s unclean hands can also be claimed
          and proven by the plaintiff to claim other equitable
          remedies and to prevent that defendant from asserting
          equitable affirmative defenses." In other words, 'unclean
          hands' can be used offensively by the plaintiff as well
          as defensively by the defendant. See, e.g., me with clean
          hands". This is a matter of protocol, characterized by
          saying, "A dirty dog will not have justice by the court".
          "A defendant ' s unclean hands can also be claimed and
          proven by the plaintiff to claim other equitable remedies
          and to prevent that defendant from asserting equitable
          affirmative defenses." In other words, 'unclean hands'
          can be used offensively by the plaintiff as well as
          defensively by the defendant. See, e.g., Morton Salt Co.
          v. G.S. Suppiger Co., 314 U.S. 488 (1942)



        5. Despite challenges to jurisdiction of the court,
           Petitioner was illegally detained without a probable
           hearing on November 14, 2018. I have stated, even to Your
           Honor, that the prosecutor concealed evidence from
           Defendant; the prosecutor committed prosecutorial
           misconduct and structural error and violated the Clean
           Hands Doctrine, by covering up evidence (via withhold
           documents and impeding the us Marshalls from testifying)
           which establishes that I was not a danger and should have
           not have been detained whatsoever. Those points were
           judicially noticed in the Supreme Court in No. 15-806,
           Moleski v. United States. Defense counsel Letica Olivera,
           Michael Wiel, Michael Hueston, and Zachary Taylor
           further committed structural error by failing to
           investigate the case, which are violations of 5 th and 6 th
           Amendment and the court aided my prior lawyers by not
           allowing me to play my audio recordings and by denying
           Petitioner's fundamental rights to be informed of the
           nature and cause of the accusation and each violation
           hearings, to be confronted with the witnesses against
           her, and to have compulsory process for obtaining
           witnesses in my favor, testifying and compelling


                                       30
  Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 33 of 39 PageID #: 651




            witnesses to appear in order to get evidence for defense
            into the record of the case.

XI.   AUSA Kayla Bensing and Anna Karamigios are violating Ethics law
      (5 USC §2635.902) and Executive Order 12731
      1. 5 use §2635. 701 and 703(c)-Misuse of position concerning the
         use of nonpublic information
      2. 5 USC §2635.902(w) concealing a public record (18 USC 2071)
      3. It is plain and simple both AUSAs are prohibited from working
         on this case and AUSA have been either disciplined, fired, or
         prosecuted (under 18 USC §205 and 18 USC§ 208)-if non-2d
         Cir. AUSA can see AUSA Bensing committed crimes against me,
         helped Judge Cogan fix my state case, and helped her former
         employer (Katzman) get away with crimes against me, then Your
         Honor should be see them too-but Your Honor does not even
         know, which you were present for, that Senator Schumer
         recommended you to be judge, so I know that Your Honor will
         ignore the crimes committed against me-nearly 300 to date.

       In United States v. Mersky, 361 US 431, 80 S. Ct. 459, 4L. Ed.
       2d 423, at Page 429-430, the court ruled: "An administrative
       regulation, of course, is not a "statute." While in practical
       effect regulations may be called "little laws," they are at
       most but offspring of statutes. Congress alone may pass a
       statute, and the Criminal Appeals Act

       calls for direct appeals if the District Court's dismissal is
       based upon the invalidity or construction of a statute. See
       United States v. Jones, 345 us 377, 97 L.Ed. 1086, 73 s.ct.
       759 (1953). This Court has always construed the Criminal
       Appeals Act narrowly, limiting strictly "to the instances
       specified." United States v. Borden Co., 308 Us 188, 84 L.Ed.
       181, 187, 60 5.Ct. 182 (1939). See also United States v. swift
       & Co., 318 Us 442, 87 L.Ed. 889, 63 5.Ct. 684 (1943). Here the
       statute is not complete by itself, since it merely declares
       the range of its operation and leaves to its progeny the means
       to be utilized in the effectuation of its command. But it is
       the statute which creates the offense of the willful removal
       of the labels of origin and provides the punishment for
       violations. The regulations, on the other hand, prescribe the
       identifying language of the label itself, and assign the
       resulting tags to their respective geographical areas. Once
       promulgated, these regulations, called for by the statute
       itself, have the force of law, and violations thereof incur
       criminal prosecutions, just as if all the details had been
       incorporated into the congressional language. The result is
       that neither the statute nor the regulations are complete
       without the other, and only together do they have any force.


                                        31
  Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 34 of 39 PageID #: 652



         In effect, therefore, the construction of one necessarily
         involves the construction of the other. The charges in the
         information are founded on Sec. 1304 and its accompanying
         regulations, and the information was dismissed solely because
         its allegations did not state an offense under Sec. 1304, as
         amplified by the regulations. When the statute and regulations
         are so inextricably intertwined, the dismissal must be held to
         involve the construction of the statute.

       In the context of criminal prosecution, we must apply the rule
       of strict construction when interpreting this regulation and
       statute. United States v. Halseth, 342 US 277, 280, 936 L.Ed.
       308, 311, 72 5.Ct. 275 (1952); United States v. Wiltberer (US) 5
       Wheat 76, 95, 96, 5 L.Ed 42, 43 (1820). A reading of the
       regulation leaves the distinct impression that it was intended
       to protect and expedite the collection of customs duties.
       Certainly its emphasis on duties and its silence on the
       protection of the public from deceit support the conclusion that
       the old provisions were to continue insofar as markings after
       importation are concerned. If the intent were otherwise, it
       should not have been left to implication. There must be more to
       support criminal sanctions: businessmen must not be left to
       guess the meaning of regulations. The appellees insist that they
       changed the labels in good faith, believing their actions to be
       permissible under the law. There is nothing in the record to the
       contrary. A United States district judge concurred in their
       reading of the regulation. In the framework of criminal
       i3rosecution, unclarity alone is enough to resolve the doubts in
       favor of defendants." (emphases added)

       Fair Warning doctrine invokes due process rights and requires
       that criminal statute at issue be sufficiently definite to
       notify persons of reasonable intelligence that their planned
       conduct is criminal. United States v. Nevers, 7 F.3d 59 (5th
       Cir. 1993). See United States ex. Rel. Clark v. Anderson, 502
       F.2d 1080(3d Cir. 1974)(The notice requirements of Due Process
       would not permit a state, after ruling one of its criminal
       statutes was overly vague, to apply that statute's superseding
       predecessor statute in the very case which ruled the successor
       statute unconstitutional).

XII.    Structural Error:
        1. I have in a bias court and all personnel have done something
           to deprive a fair hearing
        2. The AUSA, my lawyers, and the magistrate colluded to deprive
           me liberty and to impede the US Marshalls from testifying at
           the probable cause hearing and the bail hearing.



                                         32
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 35 of 39 PageID #: 653



   3. The us Marshalls impeded me from telling them my intent,
      which produced a false confession.
   4. The AUSA has withheld evidence that I need for a new bail
      hearing
   5. I am not writing anything in this section but listing cases
      that relate to crime and violations related to the
      constitution.

 The substantive counts in the indictment allege a violation of
 18 u.s.c. § 242, the elements of which are a (1) willful (2)
 deprivation of a constitutional right (3) under color of law.
 See United States v. Lanier, 520 U.S. 259, 264 (1997)



 In conducting harmless error analysis of constitutional
 violations in direct appeal and habeas corpus cases, the Court
 repeatedly has reaffirmed that "{s]ome constitutional violations
 by their very nature cast so much doubt on the fairness of the
 trial process that, as a matter of law, they can never be
 considered harmless." Satterwhite v. Texas, 486 U.S. 249, 256
 (1988); accord Neder v. United States, 527 U.S. 1, 7 (1999)
 ("[W]e have recognized a limited class of fundamental
 constitutional errors defy analysis by "harmless error''
 standards' ••• Errors of this type are so intrinsically harmful
 as to require automatic reversal (i.e., 'affect substantial
 rights') without regard to their effect on the outcome.");
 Sullivan v. Louisiana, 508 U.S. 275,

 279 (1993) ("Although most constitutional errors have been held
 to harmless-error analysis, some will always invalidate the
 conviction." (citations omitted)); id at 283 (Rehnquist, C.J.,
 concurring); United States v. Olano, 507 U.S. 725, 735 (1993);
 Rose v.

 Clark, 478 U.S. 570, 577-78 (1986) ("some constitutional errors
 require reversal without regard to the evidence in the
 particular case •.. [because they] render a trial fundamentally
 unfair"); Vasquez v. Hillary, 474 U.S. 254, 263-264 (1986);
 Chapman v. GalifOrnia, 386 U.S. 18, 23 (1967) ("there are some
 constitutional rights so basic to a fair trial that their
 infraction can never be treated as harmless error").

 reasonable probability that, had the evidence been disclosed to
 the defense, the result of the proceeding would have been
 different." Kyles v. Whitley, 514 U.S. at 435 (quoting United
 States v. Bagley, 473 U.S. 667, 682 (1985) (plurality opinion);



                                       33
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 36 of 39 PageID #: 654



 id at 685 (White, J., concurring in judgment)). In addition to
 Bagley, which addresses claims all arising in "what might
 loosely be called the area of constitutionally guaranteed access
 to of prosecutorial suppression of evidence, the decisions
 listed below -evidence," Arizona v. Younblood, 488 U.S. 51, 55
 (1988) (quoting United States v.Valenzuela-Bernal, 858, 867
 (1982)-require proof of "materiality" or prejudice. The standard
 of materiality adopted in each case is not always clear. But if
 hat standard requires at least a ''reasonable probability" of a
 different outcome, its satisfaction also automatically satisfies
 the Brecht harmless error rule. See, e.g., Arizona v.
 Youngblood, supra at 55 (recognizing due process violation based
 on state's

 loss or destruction before trial of material evidence);
 Pennsylvania u. Ritchie, 480 U.S. 39, 57-58 (1987) (recognizing
 due process violation based on state agency's refusal to turn
 over material social services records; "information is
 "material" if it "probably would have changed the outcome of his
 trial" (citing United States V. Bala, supra at 682 (plurality
 opinion); id at 685 (White, J., concurring in judgment)); Ake v.

 Oklahoma, 470 U.S. 68, 83 (1985) (denial of access by indigent
 defendant to expert psychiatrist violates Due Process clause
 when defendant's mental condition is 'significant factor' at
 guilt-innocence or capital sentencing phase of trial);
 California v. Trombetta, 467 U.S. 479, 489-90 (1984)
 (destruction of breath samples might violate Due Process Clause
 if there were more than slim chance that evidence would effect
 outcome of trial and if there were no alternative means of
 demonstrating innocence); United States v. Valenzuela-Bernal,
 supra at 873-874 ("As in other cases concerning the loss [by
 state or government] of material evidence, sanctions will be
 warranted for deportation of alien witnesses only if 'there is a
 reasonable likelihood that the testimony could have affected the
 judgment of the trier of fact."); Chambers v.

 Mississippi, 40 us. '284, 302 (1973) (evidentiary rulings
 depriving defendant of access to evidence "critical to [his]
 'defense" violates "traditional and fundamental standards of due
 process"); 'Washington v. Texas, 388 U.S. 14, 16 (1967)
 (violation of Compulsory Process Clause when court arbitrarily
 deprived defendant of "testimony [that] would have been relevant
 and material, and . . . . vital to the defense").




                                       34
    Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 37 of 39 PageID #: 655




XIII.   Bail Order

         The following is more cases about how I was deprived of
         liberty and the transcript is obvious, but Your Honor allowed
         Mr. Zachary Taylor, esq. to lie-Would Your Honor trust a judge
         like you who knows a crime was committed against me?

         An order or judgment obtained in violation of Due Process,
         without jurisdiction, or by fraud is void.
         Peyton Place, 63 F.3d 767, 772-773 (5th Cir. 1995); New York
         Life Insurance co. v. Brown, -84 F.3d -137, 143 ( 5th cir. -
         1996). The undisputed fact exists that a fraud plainly
         designed to corrupt the legitimacy of the truth-seeking
         process, was perpetrated on the court by the prosecution team
         in this case. Hazel-Atlas Glass Co. v. Hartford- Empire Co.,
         322 U.S. 238, 247 (1944). Overruled on other grounds by
         Standard Oil v. United States, 429 U.S. 17, 18 (1976); Dixon
         v. Commissioner of Internal Revenue, No. 00-70858 ( 9th Cir.
         J/17/04). See also Chambers v. Nasco, Inc., 501 U.S. 37, 44
         (1991); Fierro v. Johnson, 197 F.3d 147, 12 (5th Cir. 1999);
         In re Murchison, 349 U.S. 133, 136 (1955). "Whenever an
         allegation is made that an attorney has violated his moral and
         ethical responsibility, an important question of professional
         ethics is raised. It is the duty of the district court to
         examine the charge, since it is that court which is authorized
         to supervise the conduct of the members of its bar." Gas-A-
         Tron v. Union, 34 F.2d 1322 (9 th Cir. 1976)



 XIV.   Speedy Trial Delay
        1. Ms. Olivera Leticia told me that I did not waive my rights to
           a speedy trial, AUSA Bensing would ask for competency exam,
           which she did when I told everyone that she is working on a
           case where her prior employer is at the center of the issue.
        2. According to Ms. Olivera, AUSA Bensing wanted the time out of
           me-via emails and audio recorded

        Due process "prohibits an individual from being punished for
        exercising a protected statutory or constitutional right."
        United States v. Poole, 407 F.3d 767, 774 (6th Cir.2005)
        (citing United States v. Goodwin, 457 u.s. 368, 372, 102 s.ct.
        2485, 73 L.Ed.2d 74 (1982)). But "the Due Process Clause is not
        offended by all possibilities of increased punishment • • . , [
        ] only by those that pose a realistic likelihood of
        vindictiveness." Blackledge v. Perry, 417 u.s. 21, 27, 94 s.ct.


                                           35
 Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 38 of 39 PageID #: 656




       2098, 40 L.Ed.2d 628 (1974) (quotation marks omitted). A
       defendant alleging prosecutorial vindictiveness must show
       either "actual vindictiveness" or a "realistic likelihood of
       vindictiveness." United States v. Dupree, 323 F.3d 480, 489
       (6th Cir.2003). Actual vindictiveness is demonstrated by
       "objective evidence that a prosecutor acted in order to punish
       the defendant for standing on his legal rights." Id. The
       realistic-likelihood-of- vindictiveness standard examines the
       prosecutor's "stake in deterring the exercise of a protected
       right and the unreasonableness of his actions." Poole, 407 F.3d
       at 774 (quotation marks omitted).



XV.    Judges in the 2 nd Dis. have deprived of every procedure possible
       1. It is obvious from the docket, and transcripts
       2. The judges have the US Marshalls edit their reports, as to
          exclude the crimes by Judge Cogan, Judge Brodie, and Judge
          Katzman-AUSA Bensing worked for them, but AUSAs, like Ms.
          Gold, said that they committed a crime against me.

      Turney v. Ohio 273U.S.510(1927). "Every procedure which would
      offer a possible temptation to the average man as a judge to
      forget the burden of proof required to convict the defendant, or
      which might lead him not to hold the balance nice, clear and
      true between the State and the accused, denies the latter of Due
      Process

      Liljeberg v. Health Svcs. Acq. Corp., 486 US 847 (1988) is also
      noteworthy because it applied a harm analysis to determine the
      remedy when a judge has improperly remained in a case. The
      analytical factors are: "[l)] the risk of injustice to the
      parties in the particular case, [2)] the risk that the denial of
      relief will produce injustice in other cases, and [3)] the risk
      of undermining the public's confidence in the judicial proces



                                 Conclusion:
           I would like a remedy, but I do not except Your Honor to
      even give me even one. At this point, I hope that Your Honor
      will ignore the obvious injustices, crimes, and lies that I have
      incurred because it strengthens my claim-everything leads back
      to Randi Weingarten and Senator Schumer, as Betsy said that
      Randi will find ways to vicious and vindictive-5 months in jail
      is vindictive because I was deprive of liberty without due
      process of the law and the DOJ has indicted people and won under
      18 USC§ 241 and Senator Schumer has said publicly that people


                                        36
Case 1:19-cr-00127-PAE-ST Document 114 Filed 01/04/21 Page 39 of 39 PageID #: 657




 who deprive other another person of procedural safeguards need
 to be held criminally accountable and this is the reason that I
 sent a letter to AUSA Bensing

  Please Take Notice: Senator Schumer is one of my witnesses, as I
  have thousands of responses from his email account, which is
  another reason for Your Honor's recusal
  Please Take Further Notice: I started to email Senator Schumer
  on or around Dec. 17, 2017 (I do not know the exact date because
  I do not have access to my email, as it could be 12/12 or 12/20)
  because Judge Ritter's impeachment conviction is considered a
  stare decisis for the senate. Judge Ritter continued to practice
  law for his former law firm and their clients-just like Judge
  Cogan did for Strook, Strook, &Lavin and the UFT


  Respectfully Yours,
  Lucio Celli




                                       37
